NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                       Argued May 1, 2013
                                      Decided May 15, 2013

                                              Before

                               WILLIAM J. BAUER, Circuit Judge 

                               RICHARD A. POSNER, Circuit Judge

                               JOHN DANIEL TINDER, Circuit Judge

No. 12‐2683

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff‐Appellee,                               Court for the Northern District of Illinois,
                                                       Eastern Division. 
       v.
                                                       No. 10 CR 667
FRANCISCO JAVIER NUNEZ,
also known as JAVIER,                                  Matthew F. Kennelly,
       Defendant‐Appellant.                                 Judge.

                                            ORDER

     Francisco Javier Nunez pleaded guilty to two counts of using a cell phone to facilitate a
drug  conspiracy.  See  21  U.S.C.  §  843(b).    The  district  court  held  Nunez  accountable  for
conspiring to distribute 8,500 grams of marijuana and 509 grams of cocaine.  Taking these drug
quantities  into  account,  the  court  calculated  a  Guidelines  range  of  57  to  71  months’
imprisonment and sentenced Nunez below that range to 48 months.  Nunez challenges the
district court’s finding that he was responsible for conspiring to distribute cocaine and also
contends that the court imposed an unreasonable sentence because it did not appropriately
consider his arguments in mitigation.  We affirm. 
No. 12‐2683                                                                                      Page 2


                                             Background

    In 2009, the FBI in concert with the Elgin Police Department, the Carpentersville Police
Department, and the IRS began investigating Nunez’s role in distributing narcotics with his
father, Jesus Nunez.  The investigation included physical surveillance of the men and court‐
authorized  interceptions  of  their  cell‐phone  conversations  with  customers.    Following  the
investigation,  Nunez,  his  father,  and  another  man  named  Khlong  Latine  were  charged  by
indictment with conspiring to possess and distribute cocaine and marijuana.  See 21 U.S.C.
§§ 841(a)(1), 846. Nunez was also charged with two counts of using a cell phone to facilitate a
drug  conspiracy,  see  21  U.S.C.  §  843(b),  and  one  count  of  maintaining  a  residence  for  the
purpose of growing marijuana, see 21 U.S.C. § 856(a)(1).

     As part of a plea agreement, Nunez pleaded guilty to two counts of using a cell phone to
facilitate a conspiracy to sell marijuana.  He admitted that he knowingly allowed his home in
Elgin to be used to grow, process, and package 85 marijuana plants.  But he maintained that,
contrary to the government’s assertion, he was not responsible for supplying his father with
cocaine or money for the purchase of cocaine.1

     In  its  sentencing  memorandum  and  at  Nunez’s  sentencing  hearings,  the  government
argued  that  Nunez  should  be  held  responsible  for  conspiring  to  distribute  8,500  grams  of
marijuana  (because  each  marijuana  plant  should  be  counted  as  100  grams  of  marijuana,
see U.S.S.G. § 2D1.1(c) n. (E)) and 509 grams of cocaine.  The government based the cocaine
figure on three cocaine sales that Jesus made to Latine and another customer; according to
the  government,  Nunez  helped  Jesus  procure  the  509  grams  of  cocaine  involved  in  those
transactions.

     In  support  of  that  contention,  the  government  supplied  (1)  transcripts  of  a  series  of
intercepted phone calls between Nunez and Jesus as well as between Jesus and Latine, and (2) a
statement  by  one  of  Nunez’s  customers,  Anthony  Goodman,  admitting  that  he  purchased
cocaine from Nunez.  The first set of calls introduced by the government involve Jesus’s first
cocaine  sale  to  Latine.    During  these  calls  Jesus  repeatedly  told  Latine  that  he  could  not
conclude  a  transaction  until  Nunez  returned  from  Mexico  and  the  two  discussed  a  price. 
Moreover, on the day Jesus actually delivered the cocaine to Latine, he was seen meeting with
Nunez in a parking lot en route to pick up cocaine for Latine in Waukegan, Illinois.  In the


        1
          The amount and type of narcotics Nunez conspired to distribute is relevant to his
sentence because use of a communication facility (i.e., a cell phone) to commit a drug offense
is  covered  by  U.S.S.G.  §  2D1.6,  which  incorporates  the  base  offense  level  applicable  to  the
underlying offense, see U.S.S.G. § 2D1.1.
No. 12‐2683                                                                                      Page 3


second set of calls, Nunez and Jesus discussed their difficulties finding a source of cocaine,
mentioning the possibility that Nunez might pick up “a little orphan” while in Mexico.  Nunez
reassured his father, who complained about a shortage of product, that their customers were
“not going to go anywhere” and would still be there when he returned.  When Jesus finally
concluded sales of cocaine to Latine and another customer he referred to the cocaine as being
“my kid’s.”

     The  district  court  ultimately  agreed  with  the  government’s  proposed  drug  quantities,
noting that, though the evidence was not “overwhelming” and there was no “smoking gun,”
the government had presented “a persuasive fabric of circumstantial evidence” establishing
that Nunez was involved in the three cocaine transactions.  The district court’s finding with
regard to Nunez’s involvement in the cocaine distribution resulted in a base offense level of 26,
as  opposed  to  the  base  offense  level  of  14  that  would  have  applied  had  the  district  court
considered only the 8,500 grams of marijuana.  See U.S.S.G. § 2D1.1(c)(7), (13).  The district court
ultimately  sentenced  Nunez  below  the  calculated  Guidelines  range  to  48  months’
imprisonment. 

                                               Analysis

     Nunez first contends that the district court applied the wrong standard of proof when it
concluded that he conspired to distribute 509 grams of cocaine.  The court should not have
based its finding on a preponderance of the evidence, he asserts, urging that a more demanding
standard of proof was required because the resulting drug quantity produced a significantly
higher  Guidelines  range.    But  this  court  has  repeatedly  rejected  that  proposal,  and  Nunez
provides no reason to revisit that debate.  See, e.g., United States v. Mitchell, 635 F.3d 990, 993 (7th
Cir. 2011); United States v. Pira, 535 F.3d 724, 728 (7th Cir. 2008); United States v. Reuter, 463 F.3d
792, 792‐93 (7th Cir. 2006).

     Even under the preponderance standard, Nunez next contends, the government did not
establish his involvement in distributing cocaine.  He asserts generally that the district court
erred  by  considering  unreliable  evidence,  including  Goodman’s  hearsay  statement  that  he
purchased  cocaine  from  Nunez.    Nunez  is  right  that  a  district  court  may  not  sentence  a
defendant based on unreliable information, see United States v. Davis, 682 F.3d 596, 618 (7th Cir.
2012); United States v. Isom, 635 F.3d 904, 908 (7th Cir. 2011); United States v. Mendoza, 576 F.3d
711,  717  (7th  Cir. 2009), but the Federal Rules of Evidence do not apply at sentencing and
“hearsay statements are ‘often an integral part of the sentencing process.’”  United States v.
Maiden, 606 F.3d 337, 339 (7th Cir. 2010) (quoting United States v. Hankton, 432 F.3d 779, 790 (7th
Cir. 2005)); see also Isom, 635 F.3d at 907.  Besides describing them as uncorroborated, Nunez
makes no effort to demonstrate why the intercepted calls or Goodman’s statement to the FBI
No. 12‐2683                                                                                      Page 4


were unreliable.  And even the uncorroborated statement of a biased witness can support a
factual finding.  See Mendoza, 576 F.3d at 718; United States v. Johnson, 489 F.3d 794, 797 (7th Cir.
2007).  To challenge the district court’s drug‐quantity findings, Nunez must demonstrate clear
error, see United States v. Johnson, 643 F.3d 545, 551 (7th Cir. 2011); United States v. Barnes, 602
F.3d 790, 794 (7th Cir. 2010), and he cannot do so merely by asserting that the district court
premised its findings on unreliable evidence, see Maiden, 606 F.3d at 339; Hankton, 432 F.3d at
790.2

     Nunez last asserts that the district court imposed an unreasonable sentence by failing to
appropriately weigh his post‐arrest rehabilitation, the hardship his incarceration would impose
on his infant son, or his need to cope with post traumatic stress disorder.  The district court did
discuss these arguments, but ultimately concluded that probation would not account for the
seriousness of Nunez’s conduct or provide adequate deterrence, see 18 U.S.C. §§ 3553(a)(2)(A),
(B). And because Nunez’s term is below the Guidelines range, this court presumes that the
district court’s decision was reasonable.  See Rita v. United States, 551 U.S. 338, 347 (2007); United
States v. Jones, 696 F.3d 695, 699 (7th Cir. 2012); United States v. Liddell, 543 F.3d 877, 885 (7th Cir.
2008).  Nunez may not overcome that presumption merely by contesting the weight the district
court attached to the various sentencing factors.  See United States v. Coopman, 602 F.3d 814,
818–19 (7th Cir. 2010); United States v. Busara, 551 F.3d 669, 674 (7th Cir. 2008).
                                                                                           AFFIRMED.




        2
          Beyond his general assertion that the district court based its finding on unreliable
evidence, Nunez charges the district court with not making an explicit finding about the scope
of the conspiracy. But the district court made such a finding when it refused to attribute to
Nunez all the cocaine Jesus distributed, as did the probation officer, and instead concluded that
Nunez could be held responsible only for the three transactions with which he assisted his
father. See United States v. Salem, 597 F.3d 877, 885 (7th Cir. 2010); United States v. Soto‐Piedra,
525 F.3d 527, 533 (7th Cir. 2008).